Citation Nr: 0200613	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  01-07 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an earlier effective date prior to 
February 2, 1998, for a grant of service connection for a 
left knee disability.

2.  Entitlement to an increased evaluation in excess of 10 
percent for service-connected degenerative joint disease of 
the left knee, status post meniscectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The service medical records associated with the claims file 
indicate that the veteran served on active duty from April 
1955 to October 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional office in 
Chicago, Illinois (the RO) which granted the veteran service 
connection and a 10 percent evaluation for degenerative joint 
disease of the left knee, effective February 2, 1998.  The 
veteran has appealed both the rating and the effective date.

The file indicates that at a November 2001 video conference 
hearing chaired by the undersigned, the veteran claimed 
entitlement to a total rating for individual unemployability 
due to service-connected disability (TDIU) [hearing 
transcript, page 3].  That issue is referred to the RO for 
appropriate action.

The issue of entitlement to an earlier effective date prior 
to February 2, 1998 for a grant of service connection for a 
left knee disability will be adjudicated below.  The issue of 
entitlement to an increased evaluation will be discussed in 
the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran filed a claim of entitlement to service 
connection for a left knee disability on February 2, 1998.  
Service connection was granted effective from that date.

2.  There is no objective evidence of record showing the 
existence of a claim for service connection for a left knee 
disability submitted by the veteran prior to February 2, 
1998.


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to 
February 2, 1998 for the grant of service connection for 
degenerative joint disease of the left knee, status post 
meniscectomy, have not been met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to an earlier effective date prior to 
February 2, 1998, for a grant of service connection for a 
left knee disability.

The veteran is seeking an effective date earlier than 
February 2, 1998 for the grant of service connection for a 
left knee disability.  He contends that the effective date 
for the award of service connection for his left knee 
disorder should have commenced much earlier than February 2, 
1998, because he submitted letters to VA as early as 1968 
which were tantamount to applications for VA compensation for 
this orthopedic disability.  He further contends that because 
he has had a medical history of continuing left knee problems 
during and after service and has made attempts in prior 
correspondence with VA to apply for compensation for his left 
knee as early as 1968, the grant of service connection for 
this orthopedic disorder should therefore be made effective 
much earlier than the effective date currently assigned.

In the interest of clarity, the Board will initially review 
the pertinent factual background of this case.  The relevant 
law and VA regulations will be briefly explained.  Finally, 
the Board will analyze the veteran's claim of entitlement to 
an earlier effective date and will render a decision.

Factual Background

On February 2, 1998, the veteran filed a VA Form 21-526 
Application for Compensation or Pension, with the RO in which 
he claimed entitlement to service connection for a left knee 
disability.  This appears to have the initial contact that 
the veteran had with VA.  On the claim form there was a 
question [item 9b] which asked if the veteran had previously 
filed a claim for any benefit with VA.  He responded 
"none."    

The veteran's service medical records were obtained by the 
RO.  Those records show in pertinent part that he was noted 
to have a 30 degree loss of normal flexion of his left knee 
on enlistment examination in April 1955.  In December 1956, 
he  sought treatment for complaints of tenderness in his left 
knee.  He reported a history of pain in his left knee 
following an injury he sustained while playing football 
during high school.  Findings obtained on physical 
examination indicated a torn medial meniscus.  He underwent a 
meniscectomy to remove a torn left medial meniscus.  On 
separation examination in October 1958, the veteran was noted 
to have a six inch surgical scar on the medial aspect of his 
left knee.  Slight swelling of the left knee joint with what 
appeared to be a slight collection of fluid was observed, but 
without heat or redness.  The left knee was otherwise stable.  
The veteran reported that he experienced stiffness of his 
left knee following prolonged standing or exercise.

Two written statements from the veteran's private physicians, 
Drs. M. B. and J. T., were received in April 1998.  One was 
dated in January 1998 and the other in February 1998.  Both 
physicians reported, in essence, that the veteran's knee was 
in a state of deterioration due to severe degenerative joint 
disease and produced chronic pain which was unresponsive to 
conservative treatment, including anti-inflammatory 
medications and pain therapy.  Knee replacement surgery was 
recommended.  Both physicians concluded that the veteran was 
unable to perform work as a carpenter because of his left 
knee disability.  

On VA examination in May 1998, the veteran was noted to have 
pain and weakness of his left knee.  X-rays of the left knee 
revealed osteoarthritis which was characterized by the 
examiner as severe.  The diagnosis was post meniscectomy and 
degenerative joint disease of left knee.   

In September 1998, the RO denied the veteran's claim of 
entitlement to service connection for a left knee disability.  
The veteran duly appealed that decision to the Board.

Post-service private medical records which were received by 
VA in September 1999 show that in January 1978 the veteran 
underwent surgical treatment for excision of a foreign body.  
An arthrotomy was performed in which a cartilaginous loose 
body was removed and his medial femoral condyle was debrided.

In an April 2001 decision, the Board granted the veteran's 
claim of entitlement to service connection for a left knee 
disability.  The Board concluded, in substance, the veteran 
had a left knee disability which pre-existed his military 
service but which had been aggravated by service. 

Later in April 2001, the RO implemented the Board's decision.  
A 10 percent rating was assigned for the veteran's for 
degenerative joint disease of the left knee, status post 
meniscectomy, effective from February 2, 1998.  This appeal 
followed.  

At the November 2001 video conference hearing the veteran 
testified that in approximately July 1968, he visited a VA 
medical facility in Chicago and made an inquiry to a woman 
employed by VA regarding what could be done about his left 
knee problems.  According to his testimony, he became 
dissatisfied with the lack of cooperation he received by the 
employee with regard to his inquiries and left the facility 
in frustration.  He further testified that for a period of 
three years thereafter, from 1969 to 1971, he sent letters to 
the VA facility at intervals of approximately every six 
months making inquiries about what VA could do for his left 
knee.  The veteran reported that he never received any 
replies to these letters, nor did he have copies of these 
letters.  The veteran reported that it was not until 1998, at 
the urging of a friend, that he made an effort to apply for 
VA compensation benefits for his left knee which finally 
resulted in his grant of service connection for the 
disability.  

The veteran contended, in essence, that his first attempts 
July 1968 to inquire about VA benefits and services regarding 
his left knee disorder should be construed as the date of his 
original claim for service connection and that such was a 
pending claim from that time forward for purposes of 
establishing the effective date for the award of service 
connection.

Pertinent Law and Regulations

Effective dates

The effective date of a grant of service connection is based 
upon a variety of factors, including the date of claim, date 
entitlement is shown and finality of prior decisions.  See 
38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.400 (2001).  

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Preliminary matter - duty to notify/assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to its duty to assist veterans in the 
development of their claims.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Except for revisions 
pertaining to claims to reopen based on the submission of new 
and material evidence, which are not applicable in the 
instant case, the final regulations are effective November 9, 
2000, and "merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  See 66 Fed. 
Reg. at 45,629.    

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claims are not final and remain pending.  
The provisions of the VCAA and the implementing regulations 
are accordingly applicable.  See Holliday v. Principi, 14 
Vet. App. 280 (2001) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA to 
a particular claim].

The Board has carefully considered the provisions of the VCAA 
in light of the record on appeal, and finds that the 
development of this claim has proceeded in substantial 
accordance with the provisions of the new law.  

The veteran has been informed in communications from the RO 
of the types of evidence which could be submitted by him in 
support of his claim.  He has been accorded ample opportunity 
to present evidence and argument in support of this claim.  
The veteran has provided his own testimony at a personal 
hearing which was chaired by the undersigned Board member in 
November 2001.  

The veteran has been provided with an opportunity to notify 
VA of the existence of any additional information that would 
tend to substantiate his claim.  While he has done so, the 
evidence to which he has referred is unavailable.  The 
veteran has referred to written correspondence from himself 
to a VA medical facility during the period 1968-1971, over 30 
years ago, which evidently has not been retained.  Other 
evidence identified by the veteran consists of medical 
records dated from the late 1960's to early 1970's, which 
allegedly show treatment for left knee complaints.    
However, the veteran stated that he did not possess any 
copies of these medical records and that he was unable to 
obtain the medical records for himself because those treating 
physicians were dead.  Because it is impossible to obtain 
these documents, the Board concludes that it would be a 
pointless exercise to remand the case so that the RO can 
attempt to search for them.

Under these circumstances described above, a remand of this 
matter for further development would not avail the veteran or 
aid the Board's inquiry, and would only serve to 
unnecessarily delay a decision as to the earlier effective 
date issue here presented.  See Reyes v. Brown, 7 Vet. App. 
113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.


Discussion

The veteran maintains that an effective date prior to the 
currently-assigned date of February 2, 1998 should be 
assigned for the grant of service connection for a left knee 
disability.  In this regard, the veteran presented oral 
testimony asserting that in approximately July 1968, he 
visited a VA medical facility and inquired about the 
availability of VA benefit programs that would assist him 
with his disabled left knee.  Although he felt discouraged by 
what he perceived to have been uncooperative treatment from 
the VA employee to whom he directed his questions, he 
testified that he submitted several letters, in which he 
presented similar inquiries, to the same VA facility from 
1969 to 1971.  He contends, in essence, that the purported 
visit to a VA medical facility in 1968 and the inquiries made 
during and afterwards constituted a duly filed claim for 
service connection for a left knee disability and that he had 
a pending claim for VA compensation since that time.  He 
concludes that he should therefore be retroactively awarded 
compensation effective from July 1968. 

It is clear from the record in this case that the first 
formal application for VA compensation benefits occurred on 
February 2, 1998, when the veteran filed a VA form 21-526 
with the RO.  This is consistent with the veteran's hearing 
testimony that he did so at the urging of a friend.   An 
effective date of February 2, 1998 was assigned by the RO 
based on the date of filing of his claim.  See 38 C.F.R. 
§ 3.400(b)(2).

The Board has reviewed the record in this case in order to 
determine whether an effective date earlier than February 2, 
1998 may be assigned for the veteran's service-connected left 
knee disability.  The applicable statutory and regulatory 
provisions require that VA look to all communications from a 
claimant which may be interpreted as applications or claims, 
formal and informal, for benefits.  
In particular, VA is required to identify and act on informal 
claims for benefits.  See 38 U.S.C. § 5110(b)(2); 38 C.F.R. 
§§ 3.1(p), 3.400(o)(2), 3.155(a) (2001); see also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992). An informal claim 
must identify the benefit sought. 38 C.F.R. § 3.155(a) 
(2001).

In this case, there is no communication of record from the 
veteran to VA which can be interpreted as an application for 
service connection for a left knee disability before February 
2, 1998.  Indeed, it appears from the record that there was 
absolutely no communication from the veteran prior to that 
date.  
The veteran acknowledges that he did not file a specific 
claim of entitlement to VA benefits with a RO until February 
1998.  In fact, on his VA Form 21-526 Application for 
Compensation or Pension he checked a box in which he 
specifically denied ever having previously filed a claim for 
any benefit with VA.  

In essence, the veteran alleges in his hearing testimony that 
there was communication with a VA medical facility during the 
period 1968-1971 which could be interpreted as an informal 
claim for VA compensation for a left knee disorder.  There is 
no corroboration of such communication.  

In short, there is no evidence in the record, prior to the 
formal claim received by the RO on February 2, 1991, that 
indicates any intent on the part of the veteran to apply for 
benefits or in any way specifically identifies "the benefit 
sought," [i.e., compensation for a left knee disability], as 
required by § 3.155(a).  See Dunson v. Brown, 4 Vet. App. 
327, 330 (1993), a case which bears some factual similarity 
to the veteran's current claim.  See also KL v. Brown, 5 Vet. 
App. 205, 208 (1993).

In Brannon v. West, 12 Vet. App. 32 (1998), the Court 
observed that while the Board must interpret an appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant.  The Court has 
held that an appellant must have asserted the claim expressly 
or impliedly.  See Isenbart v. Brown, 7 Vet. App. 537, 540-41 
(1995).  The Board is unable to identify any specific 
statement made by the veteran prior to February 2, 1998, the 
currently assigned effective date, which meets the regulatory 
requirements of an informal claim for benefits under the 
provisions of 38 C.F.R. § 3.155.  

To the extent that the veteran relies on the fact that he has 
had a chronic left knee disability during and since the time 
of his discharge from service in 1958, the controlling 
regulation makes it clear that effective dates are generally 
based on the date a claim was filed, not the date on which a 
disability initially appeared.  If the latter was true, the 
effective date of each and every directly service connected 
disability would be the day after service discharge. This is 
obviously not the law.   The assignment of the effective date 
in this case is governed by the regulation and is based on 
the February 2, 1998 filing date of the veteran's claim.  The 
date of onset and/or the length of the veteran's left knee 
disability is not a basis for the assignment of the effective 
date under the circumstances presented here. 

To some extent, the veteran appears to be raising an argument 
couched in equity in that he is contending that since he has 
suffered from his left knee disability since he left service, 
he should be compensated for the entire period of time.  
However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994). The Board further observes that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)].  The effective date 
assigned in this case is dictated by the date of filing of 
the veteran's claim.

Conclusion

As discussed in detail above, the veteran's initial claim of 
record was on February 2, 1998.  Under the applicable 
regulations discussed above, February 2, 1998, the date of 
receipt by VA of the veteran's claim of service connection 
for a left knee disability, is the properly assigned 
effective date for the service connection award.  An 
effective date prior to that date is denied.



ORDER

An effective date prior to February  2, 1998 for the award of 
service connection for degenerative joint disease of the left 
knee, status post meniscectomy is denied.


REMAND

2.  Entitlement to an increased evaluation in excess of 10 
percent for service-connected degenerative joint disease of 
the left knee, status post meniscectomy.

The veteran seeks an increased compensation in excess of 10 
percent for his service-connected left knee disorder.  He 
contends that he should have been awarded a rating higher 
than 10 percent because his physicians have determined him 
to be eligible for total knee replacement surgery.   He 
contends that the disabling symptoms relating to his left 
knee disability have worsened since the time of his initial 
VA compensation and pension examination in May 1998 and that 
the April 2001 rating decision which assigned the 10 percent 
evaluation was based on a stale medical examination.

During his November 2001 personal hearing, the veteran 
testified, in essence, that his left knee disability had 
worsened since the time of the VA examination of May 1998 and 
that the findings obtained during that examination no longer 
accurately reflected the current level of impairment that the 
disability produced.  The veteran also indicated that there 
was some numbness at the site of the surgical scar on his 
left knee.  He reported that he had been seen at a VA medical 
facility for his left knee complaints approximately three 
months earlier, and had also consulted a private orthopedic 
surgeon for his left knee at Northwestern Hospital 
approximately three weeks prior to the hearing.


Reasons for remand

As previously discussed, the VCAA is applicable to this 
claim.  In essence, the VCAA requires that VA obtain 
potentially pertinent evidence and schedule a claimant for a 
physical examination if such is deemed to be necessary to 
the development of the claim.  

The most recent medical evidence of record which pertains to 
the veteran's left knee disorder is the report of his VA 
examination in May 1998.  At his video conference hearing in 
November 2001, he indicated that his left knee had been 
treated at a VA medical facility three months prior to the 
hearing.  He also reported that he consulted an orthopedic 
surgeon at Northwestern Hospital about his left knee 
approximately three weeks before the hearing.  These 
outstanding medical records are clearly relevant to the 
issue on appeal and therefore the case should be remanded to 
the RO so that they may be obtained and included in the 
claims file.

Additionally, the RO should schedule the veteran for a VA 
compensation examination to review the present status of his 
service-connected left knee disorder.  The only VA 
examination of record is one which was conducted in May 
1998, nearly four years ago.  In view of the veteran's 
assertion that his left knee disability has become worse 
since that time, the Board is of the opinion that a remand 
for a current medical examination is warranted.

This case is accordingly REMANDED to the RO for the following 
action:

1.  The RO should request that the 
veteran provide the names, addresses and 
approximate dates of treatment or 
evaluation for any health care providers 
who may possess additional records 
pertinent to his left knee disability.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
indicated records not already associated 
with the claims folder.  These should 
include, but are not limited to, those 
records identified by the veteran at his 
November 2001 video conference hearing 
(VA medical treatment and a consultation 
with an orthopedic surgeon at 
Northwestern Hospital, which both took 
place some time in 2001.)

2.  If the RO is unsuccessful in 
obtaining any further evidence and/or any 
pertinent medical records identified by 
the veteran, it should so inform the 
veteran and his representative, and 
request them to provide a copy of such 
records.  

3.  After the aforementioned development 
has been carried out, the RO should 
schedule the veteran for a medical 
examination to evaluate the service-
connected left knee disability.  The 
physician assigned to examine the veteran 
should review the claims file prior to 
conducting the examination.  All 
complaints and objectively demonstrated 
manifestations of the service-connected 
disability should be described in the 
examination report.  Range of motion of 
the left knee should be record.  The 
examining physician should specifically 
discuss whether the veteran's left knee 
joint exhibits pain on use, weakened 
movement, excess fatigability, 
incoordination, or any other disabling 
symptom.  Any disabling symptomatology 
produced by the surgical scar secondary 
to the meniscectomy received in service 
should also be reported.
   
The report of the examination should be 
associated with the veteran's VA claims 
folder.

4.  Thereafter, the RO should review the 
veteran's claims file and ensure that the 
above development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
provisions of the VCAA. 
Thereafter, the RO readjudicate the 
veteran's claim for an increased 
evaluation in excess of 10 percent for 
service-connected degenerative joint 
disease of the left knee, status post 
meniscectomy.  The RO should consider VA 
regulations which stipulate that 
functional impairment must be considered 
in assessing the severity of these 
orthopedic disabilities.  See 38 C.F.R. 
§§ 4.40, 4.45 and 4.59 (2000); see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The RO should also consider whether the 
case warrants the assignment of separate 
"staged" ratings for separate periods 
of time, pursuant to Fenderson v. West, 
12 Vet. App. 119 (1999).  

If the benefit sought on appeal is denied, a Supplemental 
Statement of the Case should be issued to the veteran and his 
representative.  After the veteran has been given an 
opportunity to respond to the Supplemental Statement of the 
Case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

